

EXHIBIT 10.2
AMENDED AND RESTATED
RAYMOND JAMES
FINANCIAL LONG-TERM
INCENTIVE PLAN




PREAMBLE


Raymond James Financial, Inc. (the “Company”) has previously established the
Raymond James Financial Long-Term Incentive Plan (the “Plan”), effective October
1, 2000, and as amended and restated December 31, 2007 to comply with the final
regulations of Code Section 409A, and as further amended and restated from time
to time and most recently effective February 19, 2015 for a select group of
management or highly compensated employees in order to attract, retain and
motivate qualified personnel for the Company and its Related Employers.


The Plan is hereby amended and restated solely to provide for beneficiary
designations and for purposes of organization and ease of administration. No
other substantive changes are hereby made, or intended to be made, to the
provisions of the Plan in effect under the amendment and restatement to the Plan
made as of February 19, 2015.




ARTICLE I
Definitions


(a)
“Account” shall mean a Participant’s Employer Contribution Account as described
in Article IV.



(b)
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time. Reference to a specific Code Section shall include any successor
provision.



(c)
“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.



(d)
“Company” shall mean Raymond James Financial, Inc., a Florida corporation, and
its successor or successors.



(e)
“Disability” mean unless such term (or word of like import) is expressly defined
in a then-effective written agreement between a Participant and the Company and
a Related Employer, a permanent and total disability as determined under the
long-term disability plan of the Company or the Related Employer to which the
Participant provides services unless the Participant is not a participant in
such long-term disability plan or in the absence of such long-term disability
plan, in which case, “Disability” means a mental or physical condition which
totally and presumably permanently prevents the Participant from engaging in any
substantial gainful employment with the Company or the Related Employer to which
the Participant provides services prior to the inception of the disability;
provided that, for purposes of contributions hereunder that are subject to
Section 409A, “Disability” means a disability within the meaning of Code Section
409A(a)(2)(C) and Treasury regulation section 1.409A-3(i)(4), as each may be
amended from time to time. A Participant will not be considered to have incurred
a Disability unless he or she furnishes proof of such impairment sufficient to
satisfy the Administrator in its discretion.



(f)
“Early Retirement Date” shall mean, with respect to a Participant, the date that
is the earliest of (1) the date at or after the Participant attains age 55 when
the number of the Participant’s years of service plus the age of the Participant
equals 75 or (2) the date at or after the Participant attains age 60 when the
Participant has at least five years of service. For these purposes, “years of
service” shall be determined in accordance with the vesting provisions of the
Raymond James Financial, Inc. and Affiliates Profit Sharing Plan as it may exist
from time to time.





122

--------------------------------------------------------------------------------




(g)
“Normal Retirement Date” shall mean, with respect to a Participant, the date on
which the Participant attains age 65.



(h)
“Participant” shall mean any employee of the Company or a Related Employer who
is covered by this Plan as provided in Article III.



(i)
“Period of Credited Service” shall mean the period from October 1 of one year
through September 30 of the next year during which the Participant is employed
by the Company or a Related Employer.



(j)
“Plan” shall mean the Raymond James Financial Long-Term Incentive Plan as set
forth herein and as it may be amended from time to time.



(k)
“Plan Administrator” shall mean the Committee or its designee(s).



(l)
“Plan Year” shall mean the 12-month period ending on the last day of September.



(m)
“Related Employer” shall mean a corporation, limited liability company or other
business entity that is affiliated with the Company, that has elected to adopt
the Plan, and that the Company, in its sole discretion, allows to participate in
the Plan as a participating employer.



(n)
“Separation from Service” shall mean the termination of employment of a
Participant (whether for death, disability, retirement or otherwise) with his or
her Service Recipient within the meaning of Code Section 409A.



(o)
“Service Recipient” shall mean a Participant’s employer and all other
corporations and other persons with whom such employer would be considered as a
single employer under Code Section 414(b) or Code Section 414(c).



(p)
“Specified Employee” shall mean a Participant who, at the date of his or her
Separation from Service (other than by reason of death), is a key employee of a
Service Recipient. For these purposes, the Participant is a key employee if he
or she meets the requirements of a key employee (as defined in Code Section
416(i) (without regard to Code Section 416(i)(5)) at any time during the
12-month period ending on the specified employee identification date of December
31 as long as any stock of the Service Recipient is publicly traded on an
established securities market or otherwise. The specified employee effective
date shall be April 1 following the respective December 31 identification date.
Determination of whether a Participant is a key employee at the date of his or
her Separation from Service shall be made in accordance with the requirements of
Treas. Reg. section 1.409A-1(i) as amended from time to time.



(q)
“Successful Sale of Book of Business” shall mean the complete transfer of the
right to service client assets from the Participant to a buyer for
consideration. Whether a particular transaction meets this definition shall be
determined in the sole discretion of the Plan Administrator.





ARTICLE II
Administration


(a)
Plan Administrator.



(1)
The Plan Administrator shall have complete control and discretion to manage the
operation and administration of the Plan. Not in limitation, but in
amplification of the foregoing, the Plan Administrator shall have the following
powers:





123

--------------------------------------------------------------------------------




(A)    to determine all questions relating to the eligibility of employees to
participate or continue to participate;


(B)    to maintain all records and books of account necessary for the
administration of the Plan;


(C)    to interpret the provisions of the Plan and to make and to publish such
interpretive or procedural rules as are consistent with the Plan and applicable
law;


(D)    to compute, certify and arrange for the payment of benefits to which any
Participant or beneficiary is entitled;


(E)    to process claims for benefits under the Plan by Participants or
beneficiaries;


(F)    to engage consultants and professionals to assist the Plan Administrator
in carrying out its duties under this Plan;


(G)    to develop and maintain such instruments as may be deemed necessary from
time to time by the Plan Administrator to facilitate payment of benefits under
the Plan; and


(H)    to establish such accounting procedures as are necessary to implement the
provisions of the Plan.


(2)
The Plan Administrator may designate a committee, one or more employees or other
individuals, one or more Company positions, and/or other designee(s), to assist
the Plan Administrator in the administration of the Plan and the performance of
the duties required of the Plan Administrator hereunder.



(b)
Plan Administrator’s Authority. The Plan Administrator may consult with Company
officers, legal and financial advisers to the Company and others, but
nevertheless the Plan Administrator shall have the full authority and discretion
to act, and the Plan Administrator’s actions shall be final and conclusive on
all parties.





ARTICLE III
Eligibility and Participation


(a)
Eligibility. The Company or a Related Employer shall determine those of its
employees who are eligible to participate in the Plan, subject to standards of
eligibility as established by the Committee from time to time and subject to the
requirement that the Plan be maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees (within the meaning of the Employee Retirement Income Security Act of
1974, as amended). Accordingly, an employee of the Company or a Related Employer
who, in the opinion of the Company or a Related Employer based upon the then
applicable Committee established guidelines, has contributed or is expected to
contribute significantly to the growth and successful operations of the Company
or a Related Employer, who is a member of a select group of management or highly
compensated employees, and who meets any additional criteria for eligibility
established by the Plan Administrator will be eligible to become a Participant.



(b)
Participation. An eligible employee shall become a Participant in the Plan at
such time as a contribution is credited to the Account of such person in
accordance with the provisions of Article IV.











124

--------------------------------------------------------------------------------




ARTICLE IV
Company Contributions, Participant Accounts
and Investment of Accounts


(a)
Discretionary Contributions. The Company or a Related Employer may, in
accordance with the provisions of Article III, determine to credit an eligible
employee with a discretionary contribution with respect to a Plan Year. The
amount to be contributed shall be determined by the Company or a Related
Employer in its sole discretion.



(b)
Participant Accounts.



(1)
Amounts, if any, credited to a Participant pursuant to this Plan shall be
recorded by the Plan Administrator in an Account maintained in the name of the
Participant. A separate Account shall be maintained for each Plan Year that a
person receives a contribution.



(2)
All amounts that are credited to a Participant’s Account shall be credited
solely for purposes of accounting and computation, and no fund shall be set
aside with respect thereto, except as may be provided in paragraph (e) below. A
Participant shall not have any interest in or right to any such Account at any
time.



(3)
The Plan shall be unfunded for all federal tax purposes. All amounts recorded in
Accounts, a Participant’s interest in the Plan and any amounts provided under
the Plan shall constitute an unsecured promise by the Company or a Related
Employer to pay benefits in the future, and a Participant shall have the status
of a general unsecured creditor of the Company or Related Employer. All amounts
credited to a Participant’s Account(s) will remain as general assets of the
Company or a Related Employer and shall remain subject to the claims of the
Company’s or the Related Employer’s creditors until such time as the amounts are
distributed to the Participant.



(c)
Crediting and Debiting of Accounts.



(1)
As provided in paragraph (b)(l) above, a Participant’s Account shall be credited
with the amounts contributed to the Plan on behalf of the Participant with
respect to a Plan Year. The Account thereafter shall be credited (or debited)
from time to time based upon the Participant’s allocable share of the return
(including any negative return) on the investment or deemed investment of the
amounts credited to the Participant’s Account (which investments or deemed
investments shall be determined by the Plan Administrator). Upon distribution or
forfeiture of amounts in the Account, the Account shall be debited with the
amount of the distribution or forfeiture, as the case may be.



(2)
The Plan Administrator shall establish such rules and procedures as are
necessary for purposes of crediting and debiting the Participants’ Accounts from
time to time. Without limitation on the foregoing, lump sum distributions shall
be based on the value of the Account(s) of a Participant as of the end of the
month immediately preceding the date of payment.



(d)
Account Valuation.



(1)
The value of a Participant’s Account(s) shall be determined by the Plan
Administrator, and the Plan Administrator may establish such accounting
procedures as are necessary to account for the Participant’s interest in the
Plan. Each Participant’s Account(s) shall be valued as of the last day of each
Plan Year and/or such other date or dates as may be determined from time to time
by the Plan Administrator.



125

--------------------------------------------------------------------------------






(2)
At least annually, the Plan Administrator shall furnish each Participant with a
statement of the value of his or her Account(s).



(e)
Establishment of Trust.



(1)
The Company and/or one or more Related Employers may, but are not required to,
establish a trust substantially in conformity with the terms of the model trust
described in Revenue Procedure 92-64 to assist in meeting their obligations to
Participants under this Plan. Except as provided in subparagraph (4) below, any
such trust shall be established in such manner so as to permit the assets
transferred to the trust and the earnings thereon to be used by the trustee
solely to satisfy the liability of the Company or a Related Employer in
accordance with the Plan and to preclude the use of such assets for any other
purpose, except that the assets will remain as general assets of the Company or
a Related Employer and shall remain subject to the claims of the Company’s or
the Related Employer’s creditors until such time as the amounts are distributed
to the Participant.



(2)
The Company or a Related Employer, in its sole discretion, and from time to
time, may make contributions to the trust.



(3)
The powers, duties and responsibilities of the trustee shall be as set forth in
the trust agreement and nothing contained in the Plan, either expressly or by
implication, shall impose any additional powers, duties or responsibilities upon
the trustee.



(4)
Unless otherwise paid by the Company or a Related Employer, all benefits under
the Plan and expenses chargeable to the Plan and the trust, if one has been
established, shall be paid from the trust.





ARTICLE V
Vesting of Benefits under the Plan


(a)
Vesting Rules for Contributions Made Prior to December 1, 2013. For
contributions made prior to December 1, 2013, a Participant shall become 100%
vested in the amount credited to his or her Account (including earnings and
other adjustments) with respect to a contribution for a specific Plan Year on
the first to occur of the following:



(1)
the date that the Participant has five (5) consecutive Periods of Credited
Service with respect to such contribution; or



(2)
the Participant’s Separation from Service by reason of death or Disability, or



(3)
the Participant’s Separation from Service on or after the attainment of his or
her Normal Retirement Date



(b)
Vesting Rules for Contributions Made on or After December 1, 2013. For
contributions made on or after December 1, 2013, a Participant shall become 100%
vested in the amount credited to his or her Account (including earnings and
other adjustments) with respect to a contribution for a specific Plan Year on
the first to occur of the following:



(1)
the date that the Participant has five (5) consecutive Periods of Credited
Service with respect to such contribution;



(2)
the Participant’s Separation from Service by reason of death or Disability;



126

--------------------------------------------------------------------------------






(3)
the date upon which a Successful Sale of Book of Business is completed with
respect to a Participant; or



(4)
Separation from Service on or after Early Retirement Date or Normal Retirement
Date, under the following conditions:



(A)    If a Participant’s Separation from Service occurs on or after his or her
Early Retirement Date or Normal Retirement Date, then solely for vesting
purposes, the Participant shall be treated as if he or she continued employment
with the Company or a Related Employer and will vest 100% with respect to a
contribution under the rule described in paragraph (b)(l) above at the end of
five consecutive Periods of Credited Service with respect to such contribution,
regardless of whether the Participant actually performed services during this
time.


(B)    Such continued vesting, however, shall be subject to and conditioned upon
the Participant not engaging in competition with the Company or any Related
Employer during such five-year period. The Participant’s engaging in any such
competition will result in an immediate forfeiture of all of the balances in the
Participant’s Accounts that are not then vested. A Participant shall be deemed
to have engaged in competition with the Company based upon the rules enumerated
in Appendix A hereto.


(c)
Notwithstanding any of the provisions above, any Participant who was 100% vested
in any Account prior to October 1, 2005 under the terms of the Plan as then in
existence shall remain 100% vested therein.



(d)
A Participant has five consecutive Periods of Credited Service only if the
Participant is employed by the Company or a Related Employer for the full
five-year period beginning on October 1 of the year following the Plan Year with
respect to which the contribution is made and continuing through September 30 of
the fifth year thereafter. For example, if a contribution is credited to a
Participant with respect to the Plan Year ended September 30, 2005 (regardless
whether the contribution is actually credited to the Account of the Participant
in September 2005 or in subsequent months), the Participant will have five
consecutive Periods of Credited Service only if the Participant remains employed
by the Company or a Related Employer during the entire period from October 1,
2005 through September 30, 2010.



(e)
Solely for purposes of this Article V and notwithstanding the definition of
“Separation from Service” in Article I, paragraph (n), hereof, a Participant’s
change in his or her status from employee to independent contractor shall be
deemed a Separation from Service for purposes of determining vesting under this
paragraph (a), provided that this provision shall not be read or administered in
any way that would affect the Payment Date as determined under Article VI.



(f)
Except as expressly provided in paragraphs (a)(2), (a)(3), (b)(2), (b)(4) and
(c) above, the Separation from Service of a Participant from the Company and
Related Employers before the vesting date will result in a forfeiture of all of
the balances in a Participant’s Accounts that are not then vested.





ARTICLE VI
Payment of Benefits under the Plan


(a)
Payment Date for Contributions Made Prior to December 1, 2013. For contributions
made prior to December 1, 2013, and except as provided in paragraphs (c) and (d)
below, payments due with respect to any contribution shall be made in cash in a
lump sum on the first to occur of the following dates:



(1)
as soon as practicable following the end of the five consecutive Periods of
Credited Service with respect to such contribution; or



127

--------------------------------------------------------------------------------






(2)
as soon as practicable after the Participant’s Separation from Service by reason
of death or Disability;



(3)
as soon as practicable as the Participant’s Separation from Service following
the attain of his or her Normal Retirement Age; or



(4)
Payments due with respect to an Account that is 100% vested in accordance with
the special grandfather rule contained in Article V for accounts vested as of
October 1, 2005 shall be paid in cash in a lump sum in December immediately
following the end of the Period of Service in which the Participant incurs a
Separation from Service.



(b)
Payment Date for Contributions Made on or After December 1, 2013. For
contributions made on or after December 1, 2013, and except as provided in
paragraphs (c) and (d) below, payments due with respect to any contribution
shall be made on the first to occur of the following dates:



(1)
as soon as practicable following the end of the five consecutive Periods of
Credited Service with respect to such contribution (including under the special
deemed credited service provisions set forth in Article V(b)(4) above for
Separation from Service on or after the Participant’s Early Retirement Date or
Normal Retirement Date);



(2)
as soon as practicable after the Participant’s Separation from Service by reason
of death or Disability; or



(3)
as soon as practicable after the Participant has incurred a Separation from
Service following a Successful Sale of Book of Business. However, in the event
the Participant’s Separation from Service following a Successful Sale of Book of
Business occurs on or after the Participant’s Early Retirement Date or Normal
Retirement Date, the Participant shall not be paid until the first to occur of
(b)(1) or (b)(2) immediately above.



(c)
One Time Right To Defer. Notwithstanding the provisions above:



(1)
A Participant shall have the right to defer the payment of any Account balance
otherwise payable above until a later date. Any such election to defer:



(A)    is irrevocable,


(B)    may be made only once with respect to any Plan Year balance,


(C)    may not take effect until at least twelve (12) months after the date on
which such election is made,


(D)    must be made not less than 12 months before the date the payment is
scheduled to be paid, and


(E)    must establish a payment date that is at least five (5) years after the
date that payment would have otherwise been made absent the deferral election.


(2)
As a general rule, the deferral election shall not affect the form of payment as
provided in paragraph (e) below. In the event the deferral election applies to a
payment subject to a Participant’s election of installment payments, the first
installment shall be paid on the date selected (which date must comply with the
requirements of paragraph (c)(l)(D) above) and each subsequent installment shall
be made on the same date in each succeeding year.





128

--------------------------------------------------------------------------------




(3)
Notwithstanding the foregoing, unless the Participant has made a separate
election to defer payments under paragraph (4) immediately below, in the event
that the Participant has begun receiving installment payments and then incurs a
Separation from Service by reason of death or Disability, the installment
payments shall be terminated and the remaining balance shall be paid in a lump
sum as soon as practicable after the Participant’s Separation from Service by
reason of death or Disability.



(4)
A Participant shall have the right to make a one-time irrevocable election that
payments made to a designated beneficiary upon the Participant’s death shall be
made in equal annual installments over a five-year period commencing with the
Participant’s death. Provided, any such election shall not take effect until at
least twelve (12) months after the date on which such election is made.



(d)
Required Payment Deferral. Notwithstanding anything in this Plan to the
contrary, in the event that a payment is scheduled to be made to a Specified
Employee as a result of such Participant’s Separation from Service (other than
by reason of death), then no payment may be made to such Participant during the
six (6) month period immediately following the date of the Participant’s
Separation from Service. In the event any payment is delayed under the
provisions of this paragraph (e), then all amounts that the Participant would
otherwise have been entitled to during the six-month period shall be accumulated
and paid on the first day of the seventh month following the date of the
Participant’s Separation from Service.



(e)
Form of Payment. Payments shall generally be made in cash in a lump sum.
Participants with an account balance equal to or greater than $25,000 may elect
payment in annual installments for no less than three years or more than fifteen
years, subject to such election period requirements as the Plan Administrator
shall establish from time to time in order to ensure timely elections as
required by Treas. Reg. section 1.409A-2(a) and (b). If a Participant does not
make an election, the form of payment shall be a lump sum.



(f)
As Soon As Is Practicable. For purposes of this Article VI, whenever payment is
to be made “as soon as practicable” following a specified event, such payment
shall be made in all events during the period following the date on the date of
the specified event and ending no later than the later of (1) the end of the
taxable year of the Participant in which the event occurs or (2) ninety days
after the date of the event, provided, that the Participant does not have a
right to designate the taxable year of the payment.



Provided further, if such payment event is the event specified in paragraph
(a)(1) hereof (completion of five consecutive Periods of Credited Service), such
payment shall also not be made earlier than the November 1 immediately following
the fifth Period of Credited Service referenced in that paragraph.










ARTICLE VII
Amendment and Termination


(a)
In General.



(1)
The Plan may be amended at any time, and from time to time, by the Committee or
by any officer of the Company authorized by the Committee.



(2)
The Plan may be terminated at any time by the Committee.





129

--------------------------------------------------------------------------------




(b)
Effect of Amendment or Termination. No amendment or termination of the Plan,
without the consent of the affected Participant, shall materially and adversely
affect the rights of any Participant with respect to any contribution credited
to the Account(s) of a Participant prior to such amendment or termination.
Notwithstanding the foregoing, the Committee reserves the right to amend this
Plan, without the consent of any Participant, in order to conform the Plan to
the provisions of Code Section 409A.





ARTICLE VIII
Miscellaneous


(a)
Beneficiaries.



(1)
Beneficiary Designation. The Participant shall have the right, at any time, to
designate any person or persons as beneficiary (both primary and contingent) to
whom payment under the Plan shall be made in the event of the Participant’s
death. If the Participant names someone other than his or her spouse as a
Beneficiary, the Committee may, in its sole discretion, determine that spousal
consent is required to be provided in a form designated by the Committee,
executed by such Participant's spouse and returned to the Committee. The
Beneficiary designation shall be effective when it is submitted to and
acknowledged by the Committee during the Participant’s lifetime in the format
prescribed by the Committee.



(2)
Absence of Valid Designation. If a Participant fails to designate a Beneficiary
as provided above, or if every person designated as Beneficiary predeceases the
Participant or dies prior to complete distribution of the Participant’s
benefits, then the Committee shall deem the Participant’s estate to be the
Beneficiary and shall direct the distribution of such benefits to the
Participant’s estate.



(b)
Payments to Minors. In the event any amount is payable under the Plan to a
minor, payment shall not be made to the minor, but instead such payment shall be
made (a) to that person’s living parent(s) to act as custodian, (b) if that
person’s parents are then divorced, and one parent is the sole custodial parent,
to such custodial parent, to act as custodian, or (c) if no parent of that
person is then living, to a custodian selected by the Committee to hold the
funds for the minor under the Uniform Transfers or Gifts to Minors Act in effect
in the jurisdiction in which the minor resides. If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within sixty (60) days after the
date the amount becomes payable, payment shall be deposited with the court
having jurisdiction over the estate of the minor.



(c)
Payments to Incompetents. If the Plan Administrator receives satisfactory
evidence that a person who is entitled to receive any benefit under the Plan, at
the time such benefit becomes available, is physically unable, mentally
incompetent, or not otherwise legally competent to receive such benefit and to
give a valid release therefor, and that another person or an institution is then
maintaining or has custody of such person, and that no guardian or other
representatives of the estate of such person shall have been duly appointed, the
Plan Administrator may authorize payment of such benefit otherwise payable to
such person or institution; and the release of such other person or institution
shall be valid and complete discharge for the payment of such benefit.



(d)
Plan Not a Contract of Employment. The Plan shall not be deemed to constitute a
contract between the Company or a Related Employer and any Participant, nor to
be consideration for the employment of any Participant. Nothing in the Plan
shall give a Participant the right to be retained in the employ of the Company
or a Related Employer; all Participants shall remain subject to discharge or
discipline as employees to the same extent as if the Plan had not been adopted.





130

--------------------------------------------------------------------------------




(e)
No Interest in Assets. Nothing contained in the Plan shall be deemed to give any
Participant any equity or other interest in the assets, business or affairs of
the Company or a Related Employer. No Participant in the Plan shall have any
security or other legal interest in assets of the Company or a Related Employer
used to make contributions or pay benefits.



(f)
Non-Alienation of Benefits.    No benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void. No benefit under
the Plan shall in any manner be liable for or subject to the debts, contracts,
liabilities, engagements or torts of any person. If any person entitled to
benefits under the Plan shall become bankrupt or shall attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any benefit under
the Plan, or if any attempt shall be made to subject any such benefit to the
debts, contracts, liabilities, engagements or torts of the person entitled to
any such benefit, except as specifically provided in the Plan, then such
benefits shall cease and terminate at the discretion of the Plan Administrator.
The Plan Administrator may then hold or apply the same or any part thereof to or
for the benefit of such person or any dependent or beneficiary of such person in
such manner and proportions as it shall deem proper.



(g)
Governing Law. This Plan shall be governed by and construed in accordance with
the substantive laws of the State of Florida, without regard to any conflict of
law principles.



(h)
Corporate Successors. The Plan shall automatically terminate upon the sale or
other transfer of substantially all of the assets of the Company, by the merger
of the Company into any other corporation or other entity, or by the
consolidation of the Company with any other corporation or other entity unless
the transferee, purchaser or successor entity expressly agrees to continue the
Plan. No such termination shall automatically result in the immediate or other
accelerated payment of amounts previously deferred under this Plan.



(i)
Liability Limited.



(1)
Notwithstanding any of the preceding provisions of the Plan, neither the Company
nor a Related Employer, nor any individual acting as an employee or agent of the
Company or Related Employer, shall be liable to any Participant, former
Participant or other person for any claim, loss, liability or expense incurred
in connection with the Plan.



(2)
The Plan Administrator, and its officers, directors and employees, shall be
entitled to rely conclusively on all tables, valuations, certificates, opinions
and reports furnished by any actuary, accountant, trustee, insurance company,
consultant or other expert who shall be employed or engaged by the Plan
Administrator in good faith.



IN WITNESS WHEREOF, the Company has caused this Amendment and Restatement to be
executed by its duly authorized officer on this 20th day of February, 2015.




131

--------------------------------------------------------------------------------








RAYMOND JAMES FINANCIAL, INC.


By:    /s/ Jeffrey P. Julien            
Its:
EVP – Finance, Chief Financial Officer and Treasurer



“COMPANY”


132

--------------------------------------------------------------------------------






APPENDIX A




For purposes of Article V(b)(4) of the Plan, a Participant shall be deemed to
have engaged in competition with the Company or a Related Employer if he or she:


1.
Discloses the list of the Company’s or a Related Employer’s customers, or any
part thereof, to any person, firm, corporation, association or other entity for
any reason or purposes whatsoever;



2.
Discloses to any person, firm, corporation, association or other entity any
information regarding the Company’s or a Related Employer’s general business
practices or procedures, methods of sale, list of products, personnel
information and any other valuable, special information unique to the Company’s
or a Related Employer’s business;



3.
Owns, manages, operates, controls, is employed by, acts as an agent for,
participates in or is connected in any manner with the ownership, management,
operation or control of any business that is engaged in one or more businesses
that are or may be competitive to the business of the Company or a Related
Employer; provided that this restriction shall encompass (A) the State of
Florida, (B) all other states in the United States where the Company or a
Related Employer is engaged in business (and every city, county and other
political subdivision of such states); and (C) any other countries where the
Company or a Related Employer is engaged in business (and every city, county,
province and other political subdivision of such countries);



4.
Solicits or calls either for himself or herself, or for any other person or
firm, corporation, association or other entity, any of the customers of the
Company or a Related Employer on whom the Participant called, with whom the
Participant became acquainted, or of whom the Participant learned during his
employment; or



5.
Solicits any of the employees or agents of the Company or a Related Employer to
terminate his or her employment or relationship with the Company or a Related
Employer.



It is the intention of the Company and the Related Employers that this Appendix
be given the broadest protection allowed by law with regard to the restrictions
contained herein. Each restriction set forth in this Appendix shall be construed
as a condition separate and apart from each other restriction or condition.


To the extent that any restriction contained in this Appendix is determined by
any court of competent jurisdiction to be unenforceable by reason of it being
extended for too great a period of time, or as encompassing too large of a
geographic area, or over too great a range of activity, or any combination of
these elements, then such restriction shall be interpreted to extend only over
the maximum period of time, geographic area, and range of activities that the
court deems reasonable and enforceable.


133